Citation Nr: 0423501	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-00 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
from April 23, 1997, to October 28, 1999, for residuals of a 
right ankle injury.
 
2.  Entitlement to an initial rating in excess of 30 percent 
from October 29, 1999, for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from March 1946 to April 1947, 
from December 1947 to November 1949 and from December 1950 to 
November 1953.
 
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In a 
November 1997 rating decision, the RO granted service 
connection for residuals of a right ankle injury and assigned 
a 10 percent rating from the date of receipt of the veteran's 
claim in April 1997.  The veteran appealed the initial 10 
percent rating, and he also appealed the denial of service 
connection for an umbilical hernia, which was denied by the 
RO in a March 1998 rating decision.  In November 1998, the 
veteran testified at a videoconference hearing before the 
undersigned.
 
In June 1999, the Board remanded the case to the RO for 
additional development.  In a rating decision dated in 
December 1999, the RO continued its denial of service 
connection for an umbilical hernia and increased the initial 
rating for residuals of a right ankle injury from 10 percent 
to 20 percent.  The RO also issued a supplemental statement 
of the case (SSOC) in December 1999 concerning service 
connection for an umbilical hernia and the rating for 
residuals of a right ankle injury.  The RO returned the case 
to the Board in February 2000, and in a decision dated in 
March 2000, the Board denied entitlement to service 
connection for an umbilical hernia, denied a rating in excess 
of 20 percent for residuals of a right ankle injury prior to 
October 29, 1999, and granted a 30 percent rating for 
residuals of a right ankle injury from October 29, 1999.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).
 
In an order dated in January 2001, the Court noted that in 
his opening brief the appellant limited the issues on appeal 
to those related to an increased rating.  The Court stated 
that it therefore deemed the umbilical hernia claim 
abandoned.  The Court observed that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (Nov. 9, 2000) had been enacted only days before the 
Secretary of VA (Secretary) filed his brief to the Court.  
The Court ordered the parties to show cause why that part of 
the Board decision addressing the increased rating claim for 
the veteran's right ankle disability should not be vacated 
and the matter remanded for a determination of the 
applicability of the VCAA to the case in accordance with 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thereafter, the Secretary responded by suggesting that it was 
appropriate to vacate the Board decision and remand the 
matter to the Board for readjudication in view of the Court's 
opinion in Holliday v. Principi, 14 Vet. App. 280, 284 
(2001).  

Parenthetically, the Board notes that in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit overruled Karnas such that 
the rule set out in that case no longer applies in 
determining when a new regulation is to be applied to a 
pending claim.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,174 
(May 5, 2004).  

In an order dated in May 2001, the Court vacated and remanded 
for readjudication that part of the Board decision that 
denied a disability rating greater than 20 percent for a 
right ankle injury prior to October 1999.  In its order, the 
Court stated that if circumstances warranted, the Board was 
authorized and obligated to remand the claim to the RO for 
further development.  In December 2001, following the 
November 2001 filing by the Secretary of VA of an unopposed 
motion for clarification, the Court issued an order that 
revised nunc pro tunc its May 2001 order to also vacate that 
part of the March 2000, Board decision that denied a 
disability rating in excess of 30 percent for a right ankle 
injury effective from October 1999.  The case was thereafter 
returned to the Board.

In June 2003, the Board remanded the case to the RO for 
additional development.  The RO issued a supplemental 
statement of the case (SSOC) in April 2004 concerning staged 
ratings for residuals of a right ankle injury.  
 
Review of the record shows that in a rating decision dated in 
March 2000 the RO awarded a 30 percent rating for the 
veteran's service-connected residuals of a right ankle injury 
effective from October 29, 1999.  By a letter dated in March 
2000 the RO notified the veteran and forwarded to him a copy 
of the rating decision.  In the letter, the RO explained that 
although the evaluation of his right ankle condition was 
increased to 30 percent, the combined evaluation of his 
service-connected conditions remained as 40 percent 
disabling.  The veteran disagreed with the combined rating, 
the RO issued a statement of the case (SOC) and the veteran's 
attorney submitted a letter he requested be accepted as a 
substantive appeal in response to the SOC. 
 
The veteran's disagreement with the 40 percent combined 
rating was based on the mistaken belief that given the 30 
percent rating for his right ankle the RO improperly reduced 
his protected 20 percent rating for his right index finger 
amputation to arrive at a combined 40 percent rating.  The 
rating decision shows the 30 percent rating for right ankle 
injury residuals from October 29, 1999, and a 20 percent 
rating for amputation of the right index finger at the 
proximal interphalangeal joint with sensitive stump rated as 
20 percent disabling from November 1953.  In its SOC, the RO 
explained that under 38 C.F.R. § 3.323 a combined evaluation 
for two or more service-connected compensation disabilities 
will be made following the tables and rules prescribed in the 
1945 Schedule for Rating Disabilities.  The RO then presented 
the combined ratings table found at 38 C.F.R. § 4.25 and the 
text of the regulation explaining the proper use of the 
table, which results in a combined rating of 40 percent where 
one disability is rated as 30 percent disabling while a 
second disability is rated as 20 percent disabling.  The 
Board's review of the evidence indicates that the veteran's 
claim essentially amounts to a challenge of the structure and 
rules for use of the ratings table at 38 C.F.R. § 4.25, and 
this is not an issue that the Board can resolve.  See 
38 U.S.C.A. §§ 511, 7104 (West 2002).
 
In view of the foregoing the Board will not consider further 
the matter of the propriety of the 40 percent combined rating 
for the veteran's service-connected disabilities from October 
29, 1999.  The Board acknowledges, of course, that it is 
possible that the appropriate combined rating could change 
depending on the outcome of the right ankle increased rating 
claims currently on appeal.  Those issues are currently 
before the Board and are the subject of this remand.
 
The veteran is presumed to be seeking the highest rating 
available for his right ankle disorder.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Review of the record shows that the 
veteran is unemployed and includes a January 2004 opinion 
from a VA medical examiner that "it is at least as likely as 
not that the service-connected ankle disability prevents or 
materially interferes with the veteran's ability to obtain or 
maintain any form of substantially gainful employment."  The 
record therefore raises the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (once veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155 is met and VA must consider TDIU).  The RO has not 
considered the TDIU claim, and the Board refers that matter 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Certain action requested in the June 2003 Board remand has 
not been performed in full.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

First, the RO was requested to determine whether the claims 
should be submitted to the Director, Compensation and Pension 
Service for consideration of extra-schedular evaluation.  
There is no such determination in the April 2004 SSOC, and 
given the finding made by the January 2004 VA examiner, that 
"it is at least as likely as not that the service-connected 
ankle disability prevents or materially interferes with the 
veteran's ability to obtain or maintain any form of 
substantially gainful employment", the Board finds that the 
consideration of an extraschedular evaluation in the first 
instance by the RO is necessary in this case.  Accordingly, 
another remand is warranted.

Extraschedular evaluation is warranted where a "case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).  In such 
exceptional cases, "the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in [38 C.F.R. § 3.321(b)] an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  Id.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
The correct course of action for the Board in extraschedular 
consideration cases such as this one is to raise the issue 
and remand it for the proper procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  Id.

Second, the RO was requested to address in an SSOC an October 
1999 VA social survey added to the record in January 2000.  
However, there is no mention in the April 2004 SSOC of the 
October 1999 VA social survey report.

Further, the evidence of record indicates that the veteran 
receives regular, monthly treatment at the VA Medical Centers 
in the VA Chicago Health Care system.  The most recent VA 
treatment record is dated in June 2003; therefore, records 
from this source developed since June 2003 should be 
requested.
 
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action (including a social 
and industrial survey if appropriate) 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  In particular, the 
veteran and his attorney should be 
notified that the claimant should provide 
any evidence in his possession that 
pertains to his claim.  The RO should 
give the veteran the opportunity to 
present evidence and argument on the 
question of whether referral under 
38 C.F.R. § 3.321(b)(1) is appropriate.

2.  The RO should obtain and associate 
with the claims file complete medical 
records for the veteran from the VA 
Medical Centers in the VA Chicago Health 
Care system for any treatment or 
evaluation for right ankle disability 
during the period from June 2003 to the 
present.  This should include all 
examination reports, outpatient treatment 
records, including imaging studies (X-
rays, MRIs, CT scans), and any hospital 
summaries.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate entitlement to an 
initial rating in excess of 20 percent 
from April 23, 1997, to October 28, 1999, 
for residuals of a right ankle injury as 
well as entitlement to an initial rating 
in excess of 30 percent from October 29, 
1999, for residuals of a right ankle 
injury.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 207-08 (1995).  In so 
doing, the RO should consider whether 
referral is warranted for an extra-
schedular evaluation, pursuant to 
38 C.F.R. § 3.321(b)(1).  If so, the RO 
should refer this case to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Service for 
consideration of an extra-schedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).
 
4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a SSOC 
that addresses all evidence added to the 
record since its April 2004 SSOC, 
including the October 1999 VA social 
survey added to the record in January 
2000.  The veteran and his attorney 
should be provided an appropriate 
opportunity to respond.
 
Thereafter, the case should be returned to the Board, if 
otherwise in order. The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	Nancy S. Kettelle
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


